Citation Nr: 1331238	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1950 to January 1954.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1950 to January 1954.

2.  On May 21, 2012, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 21, 2012, the RO received a statement from the Veteran wherein he wrote that he wished to cancel a pending hearing before the Board as well as his appeal to the Board.  He stated that his letter was in reference to the Statement of the Case dated in April 2012, which specifically discussed the issue of an increased rating for PTSD.  Although the Veteran's representative submitted a substantive appeal in June 2012, the Board notes that the Veteran's letter was mailed directly to the RO, and the Veteran's representative may not have been aware that the Veteran withdrew his claim.  Therefore, the Board finds that it is the intent of the Veteran to withdraw his pending claim for an increased rating for PTSD.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the May 21, 2012 statement from the Veteran shows his satisfaction with his disability evaluation and his desire to no longer pursue an appeal before the Board.  This statement constitutes a valid withdrawn of appeal.  Hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


